Citation Nr: 1720698	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral foot disabilities, to include flat feet.

2.  Entitlement to service connection for plantar warts of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims has been transferred to the RO in Oakland, California.

In June 2013, the Veteran provided testimony at a RO hearing and in November 2015, he provided testimony at a video hearing before the Board.  Transcripts of both hearings are of record.

In February 2016, the Board remanded this matter for further development.  In a January 2017 rating decision, VA granted service connection for onychomyscosis, claimed as fungus disease in toenails of both feet; therefore, that issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran has a current bilateral flatfoot disability that was incurred in service.

2.  The Veteran does not have left foot plantar warts that are causally or etiologically related to his active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral flatfoot disability have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 4.57, 4.71a (2016).

2.  The criteria for service connection for left foot plantar warts have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 4.118 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

As provided for by the Veteran's Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2007, prior to the initial rating decision that is the subject of this appeal.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

In accordance with the VA's duty to assist, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.
The Veteran has been provided ongoing treatment at a number of VA facilities.  Additionally, medical examinations were conducted in January 2017 in furtherance of this appeal.  Thus, VA's duty to assist has been met.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. §  3.303(d).

Bilateral Foot Disabilities

The Veteran contends his foot problems developed while wearing "boondocker" work boots aboard the USS Wisconsin.  He contends that he developed flat feet which have resulted in a number of other disabilities.

In this case, service treatment records do not show a diagnosis of or treatment for any foot disability, including pes planus, while the Veteran was on active duty from 1987 to 1990.  However, the Veteran complained of foot pain in February 1991, substantiated by a letter from Doctors Clinic in Monroeville in February 2009.  Additionally, records show the Veteran sought treatment at the Sacramento VA medical center as early as 2003 and from a private physician, Dr. Wong, as early as 2006.  The Veteran contends he also received treatment in Alabama some time before 2003, prior to his move to California.  Unfortunately those records were sought and are unavailable.

The Veteran has had ongoing care since 2006 from the Sacramento VA medical center, Northern California Health Care System, and Martinez VA medical center.  He has had frequent debridement of calluses, toe nail treatments, and surgery for soft tissue excision.  The January 2017 VA examiner confirmed the Veteran suffers from bilateral flat foot and hammertoes.

To assist in proving a nexus, the Veteran provided buddy statements from his father and a fellow service member.  Both of them affirm the Veteran had healthy feet prior to joining the military.  The service member said the Veteran always complained about his feet during service and that the pain would force the Veteran to miss opportunities to leave the ship.  The Veteran has consistently stated that his feet hurt so much during service that he would take off his work boots at any opportunity, but could only do so during breaks.  The Veteran's father confirms that the Veteran complained of foot pain as soon as he returned home in 1990.

The January 2017 VA examiner offered a negative nexus opinion, but it is not persuasive.  The examiner states the Veteran worked in furniture in 2005 and was active in sports, suggesting that it is as likely that the Veteran acquired flat feet from these activities.  However, the evidence clearly shows foot pain was reported shortly after service and treatment was denied because the Veteran lacked proper insurance or financial means, likely worsening the Veteran's condition over time.  The rationale offered for the examiner's conclusion does not encompass these facts, nor does it give any weight to the two buddy statements.  Without an analysis of the Veteran's private treatment records and buddy statements, the January 2017 opinion is neither probative nor persuasive.

The Veteran has provided competent and credible testimony of the onset of his foot disabilities and associated symptoms in service, and a continuity of those symptoms since.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995) (lay person competent to testify to pain and visible flatness of his feet).  His testimony is supported by the record.  

In light of evidence showing the likelihood of a foot disability months after discharge, and current medical evidence showing the same diagnosis, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current foot disability is related to his military service.  38 C.F.R. § 3.303 (2016).  Therefore, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral foot disabilities, to include flat feet, is granted.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Plantar Warts of the Left Foot

The evidence of the record does not show the Veteran's plantar warts are proximately caused by service or his bilateral foot disabilities.  The Veteran contends his warts are a result of wearing "boondocker" work boots aboard the USS Wisconsin.  However, he did not complain about these warts in 1991 like he did other foot pain.  More importantly, he stated in 2006 that his plantar warts began occurring just a few years prior.  Therefore, the evidence shows that plantar warts were not a concurrent development with the other foot disabilities, nor has evidence been presented to associate the warts with the Veteran's pes planus.

Notably, the VA examiner's opinion stated the warts were not connected to the Veteran's service.  This opinion carries more weight because it is supported by the record.  For example, the two buddy statements make no mention of the Veteran's warts.  Additionally, the private physician where the Veteran sought treatment in 1991 did not specify anything about warts.  Without credible evidence of plantar warts existing in service, or evidence demonstrating plantar warts are caused by the Veteran's other foot disabilities, service connection cannot be granted.

The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A § 5107(b); Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for a bilateral flatfoot (pes planus) disability is granted.

Service connection for plantar warts of the left foot is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


